ACCEPTED
                                                                                      03-15-00259-CV
                                                                                              5968036
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  7/7/2015 4:18:57 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                              NO. 03-15-00259-CV

                                                           FILED IN
                                                    3rd COURT OF APPEALS
                        IN THE COURT OF APPEALS         AUSTIN, TEXAS
                    FOR THE THIRD DISTRICT OF TEXAS 7/7/2015 4:18:57 PM
                                 AUSTIN               JEFFREY D. KYLE
                                                            Clerk


                         BECKY, LTD.,
                           Appellant
                              v.
THE CITY OF CEDAR PARK, STEPHEN THOMAS, MATT POWELL, MITCH
FULLER, LYLE GRIMES, LOWELL MOORE, JON LUX, AND DON TRACY,
                           Appellees.


                 ON APPEAL FROM THE 126TH JUDICIAL
              DISTRICT COURT OF TRAVIS COUNTY, TEXAS
               TRIAL COURT CAUSE NO. D-1-GN-14-001293


    APPELLEES’ UNOPPOSED MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLEES’ BRIEF



TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellees, City of Cedar Park, Stephen Thomas, Matt Powell, Mitch Fuller,

Lyle Grimes, Lowell Moore, Jon Lux, and Don Tracy, request this Court grant a

two-week extension of time for filing Appellees’ brief.

      The current deadline for filing Appellees’ brief is July 15, 2015. Appellees

respectfully request a two-week extension to July 29, 2015. This extension request

is not opposed.
      There is good reason for filing this extension request. Appellees’ counsel

has had significant other responsibilities in other ongoing matters, including

depositions and mediation, that have made it impossible to complete by the current

deadline a brief in this case that would be helpful to the Court.

      Appellees respectfully request an extension of time by two weeks to file

their brief. This is the first extension requested by Appellees. This motion is not

sought for undue delay, but so that Appellees have an adequate opportunity to

thoroughly evaluate their points and provide the Court with a proper brief, and so

that justice may be done.

                                      PRAYER

      For these reasons, Appellees respectfully request that this Honorable Court

extend Appellees deadline for filing its brief in this matter by two weeks from July

15, 2015 to July 29, 2015.

                                 Respectfully submitted,

                                 BICKERSTAFF HEATH
                                 DELGADO ACOSTA LLP
                                 3711 South MoPac Expressway
                                 Building One, Suite 300
                                 Austin, Texas 78746
                                 (512) 472-8021 Telephone
                                 (512) 320-5638 Facsimile

                                        Cobby A. Caputo
                                        State Bar No. 03784650
                                        ccaputo@bickerstaff.com
                               By:    /s/ Bradley B. Young
                                      Bradley B. Young
                                      State Bar No. 24028245
                                      byoung@bickerstaff.com

                                      ATTORNEYS FOR APPELLEES



                     CERTIFICATE OF CONFERENCE

      Counsel for Appellees have conferred with Appellant’s counsel, who
indicated that Appellant is not opposed to the two week extension requested by this
motion.

                                       /s/ Bradley B. Young
                                       Bradley B. Young
                                       State Bar No. 24028245
                                       byoung@bickerstaff.com
                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has
been served via electronic filing service provider, email, facsimile, and/or Certified
Mail Return Receipt Requested to all parties of record on this the 7th day of July,
2015.

Elizabeth G. Bloch
Husch Blackwell LLP
111 Congress Avenue, Suite 1400
Austin, Texas 78701-4093
(512) 472-5456
(512) 479-1101 (FAX)
Heidi.bloch@huschblackwell.com

Leonard B. Smith
P.O. Box 684633
Austin, Texas 78768
(512) 914-3732
(512) 532-6446 (FAX)
lsmith@leonardsmithlaw.com

ATTORNEYS FOR APPELLANT



                                        /s/ Bradley B. Young
                                        Bradley B. Young
                                        State Bar No. 24028245
                                        byoung@bickerstaff.com